IN THE SUPREME COURT OF PENNSYLVANIA


In the Matter of                           :   No. 2577 Disciplinary Docket No. 3
                                           :
JOHN KELVIN CONNER                         :   Board File No. C2-19-128
                                           :
                                           :   (United States District Court for the
                                           :   Eastern District of Pennsylvania, No. 2:18-
                                           :   cr-00542)
                                           :
                                           :   Attorney Registration No. 64371
                                           :
                                           :   (Montgomery County)


                                        ORDER

PER CURIAM


       AND NOW, this 29th day of March, 2019, having received no response to a rule to

show cause why John Kelvin Conner should not be placed on temporary suspension, the

Rule is made absolute, and he is placed on temporary suspension. See Pa.R.D.E.

214(d)(2). He shall comply with all the provisions of Pa.R.D.E. 217.